Bell, Chief Judge.
This is an appeal by the condemnor from a judgment based on a jury verdict concerning land taken for the construction of a part of 1-16. Held:
1. The condemnee called as a witness the Mayor of Metter, Georgia. The witness testified over objection that in his opinion the fair market value of the property condemned was two thousand dollars an acre. The ground of the objection was that the witness had not testified to sufficient facts on which he based his opinion. The mayor was a non-expert witness who was competent to give his opinion as to market value if he furnished fact or facts on *355which he based his opinion and had an opportunity for forming a correct opinion. Code §§ 38-1708, 38-1709. The witness, a 40-year resident, testified that he was familiar with prices of subdivision lots in Metter, and that he had knowledge of another sale of property located nearby. This testimony was sufficient to permit the witness to give his opinion as to value. The trial court did not abuse its discretion in admitting the testimony and permitting the jury to determine its weight. See Central Ga. Power Co. v. Cornwell, 139 Ga. 1 (76 SE 387).
Argued October 10, 1978
Decided December 5, 1978.
Spivey & Carlton, Robert S. Reeves, Arthur K. Bolton, Attorney General, William C. Joy, Assistant Attorney General, for appellant.
Allen, Edenfield, Brown & Wright, Francis W. Allen, George H. Lane, Susan Warren, for appellees.
2. The mayor also testified on direct examination without objection that the highest and best use of the property was for residential purposes. After cross examining him on what was his understanding of the definition of highest and best use, the condemnor moved to strike the testimony because the witness "does not have an understanding of the concept required. . .” The motion was correctly overruled by the trial court which ruled that the matter concerned the weight and the credibility of the witness’ testimony which was for the jury to determine.
3. Two other enumerations pertain to the testimony of another witness of the condemnee’s to which no objection was made at trial. Nothing is therefore presented for consideration on appeal.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.